DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 9-10, and 16-17 have been amended. Claims 2-21 have been examined.
Response to Arguments
The double patenting rejection has been withdrawn in view of the claim amendments.
Applicant’s arguments, see pp. 9-10, filed 1/27/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive.  The rejections of claims 2-21 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
As noted above, Applicant’s argument is persuasive. The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations:
presenting, via a user device, an interactive user interface comprising a plurality of visual portions, the interactive user interface being generated via a server system and usable, by the server system, to render a content page, wherein the interactive user interface is configured to receive user input of code in a first visual portion of the plurality of visual portions, the code comprising code to be executed and an identification of, at least, a portion of a particular library which is usable to interpret or compile the code, 
wherein the first visual portion is segmented and configured to receive input of different types of code in individual segments, wherein the types of code are usable to define different aspects associated with the content page, and wherein the input code is configured to form a rendering associated with the content page.
These limitations are essentially present in each of independent claims 2, 9, and 16.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 2-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D. Rutten/Primary Examiner, Art Unit 2121